Cc Oo NO UW BF BW Be

Dh RO RD RD Ome a a
mA & WwW NH SF S&S Bo we UI A UH BF W WH S&S &

 

 

Hood

 

 

 

 

 

 

 

 

 

 

Case 2:06-cv-00123-JCM-BNW Document 18 Filed 06/94/24 rege eft a
ENTERED ——|SERVED ON
COUNSEL/PARTIES OF RECORD
JUN 24 2024
Darren Chaker
1140 Wall Street #77
CLERK US DISTRICT COE
La Jolla, CA 92038 _ DISTRICT OF NEVADA a
DarrenChaker@Gmail.com BY: DEPUTY |
Self-Represented 7
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
Case No.: 2:06-cev-00123- JCM-BNW
DARREN CHAKER-DELNERO,
_ PETITION TO REOPEN CASE
Plaintiff,
Vv.
CLARK COUNTY COLLECTION
SERVICES, LLC,
Defendant.

 

 

COMES NOW PLAINTIFF DARREN CHAKER-DELNERO and files this
Petition to Reopen Case.

The statute Plaintiff seeks to seal records under was enacted in 2019. Judicial
Council Forms were made available to utilize the statute in 2020. Due to the serious
nature of the issues contained in the papers recently presented to this honorable court and
recent enactment of the statute allowing Respondent a statutorial basis to rely on, it is
requested this matter is reopened for the limited purpose of deciding the motion before it.
DATED: June 16, 2021 Respectfully submitted,

 

Darren Chaker-Deinero
Plaintiff

 

 

 

 

 

 
